Citation Nr: 0420053	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for right shoulder and right trapezius strain.  

2.  Entitlement to an initial rating higher than 20 percent 
for brachial plexopathy of the right shoulder with decreased 
pinprick sensation (dominant).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to January 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating, service connection was 
established for disability characterized as right trapezius 
strain, right shoulder supraspinatus strain.  It was assigned 
a 10 percent disability evaluation, effective from January 
2000.  In a March 2002 rating action, the evaluation was 
increased to 20 percent, effective in January 2000.  In a 
November 2003 rating action, the shoulder impairment was re-
characterized as contemplating two distinct disabilities, 
right shoulder and right trapezius strain rated 20 percent 
disabling; and brachial plexopathy, right shoulder with 
decreased pinprick sensation, rated 20 percent disabling.  
These separate ratings each have been made effective from 
January 2000.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
August 2003 remand.  

The appeal is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board observes that additional development is necessary 
prior to the completion of development made pursuant to its 
appellate review.  Initially, the Board notes that in January 
2001, the veteran provided testimony to the effect that he 
had been receiving private medical treatment for his service-
connected shoulder disability at Scott and White Hospital.  
Reports of this treatment have not been made a part of the 
record.  In order to afford the veteran every assistance in 
the development of his claim, VA should attempt to obtain 
these records.  Finally, the Board observes that an 
orthopedic examination would be helpful in order to determine 
current disability.  In view of the foregoing, the case is 
remanded to the Board for the following actions:  

1.  The RO should take all appropriate 
action to obtain the names and addresses 
of any additional sources of medical 
treatment provided to the veteran for his 
service-connected shoulder disability.  
The Board observes that the veteran has 
made reference to treatment provided at 
Scott and White Hospital.  After 
obtaining the necessary releases, the RO 
should attempt to obtain reports of 
private treatment from the medical 
providers identified by the veteran.  The 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The veteran should be afforded 
another VA examination in order to 
determine the current nature and severity 
of the orthopedic and neurological 
disabilities involving the service-
connected shoulder.  All indicated 
special studies and test should be 
accomplished, including evaluation of 
active and passive ranges of motion.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is requested to 
comment on the degree of functional loss 
due to pain, weakness and other factors 
caused by the service-connected 
disabilities.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


